Citation Nr: 1814719	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.   15-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis with a history of pneumonia.

2.  Entitlement to service connection for chronic bronchitis with a history of pneumonia. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1960 through May 1962 and September 1963 through May 1967.  He died in January 2018.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

As indicated above, the Veteran died during the pendency of the appeal.  In February 2018, the appellant applied for and was approved for substitution as the claimant for the Veteran in his pending appeal.  

In June 2015 VA Form 9, the Veteran requested to have a Board hearing.  Later in a November 2015 letter, the Veteran wrote that he wanted to withdraw his request for a Board hearing.  As such, the Board deems the hearing request withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bronchitis with a history of pneumonia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO denied entitlement to service connection for chronic bronchitis with a history of pneumonia. 

2.  Evidence obtained since the unappealed May 1990 rating decision that denied service connection for chronic bronchitis with a history of pneumonia is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for chronic bronchitis with a history of pneumonia.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter sent to the Veteran in August 2012, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  In the letter, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claim, and the criteria for establishing the underlying claim for service connection with regard to those matters, which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letters also informed the Veteran of VA's practices in assigning disability evaluations and effective dates. 

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted. See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claim.  

Regardless of such duties, this decision represents a grant of the threshold benefit sought on appeal, the reopening of a previously denied claim.  As such any deficit in the fulfillment of such duties is rendered moot.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  Claims to Reopen 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

In March 2012, the Veteran filed a petition to reopen his claim to service connection for chronic bronchitis with a history of pneumonia. 

The Veteran contends that his lung condition is related to his military service.
The Veteran's original claim to service connection for chronic bronchitis with a history of pneumonia is dated in November 1989.  The RO denied this original claim in a May 1990 rating decision.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  The Veteran submitted a reopened claim in March 2012.  The RO denied reopening the service connection claim in August 2013 finding that there was no new and material evidence submitted and that no new and material evidence was submitted into the record within the one-year period following the May 1990 notification.  38 C.F.R. § 3.156 (b).  As such, the May 1990 rating decision denying  chronic bronchitis with a history of phenomena became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final May 1990 rating decision denying service connection for chronic bronchitis with a history of pneumonia consisted of the Veteran's STRs, which show the Veteran was diagnosed and treated for bronchitis and pneumonia; VA treatment records, which reveal that the Veteran was treated for bronchitis; the Veteran's lay assertions which, indicates that his condition was related to his service; and 1989 VA examination which provided a negative opinion.  Based on the evidence, the RO found service connection unwarranted for chronic bronchitis with a history of pneumonia.  Again, the May 1990 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the March 2012 petition to reopen service connection (i.e., dated since the May 1990 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records, which show the Veteran is diagnosed with multiply lung disorder to include chronic obstruction pulmonary disease and restrictive lung disease; medical records from Dr.I.O., which show treatment for chronic obstructive pulmonary disease (COPD); a letter from Dr. I.O. stated that the Veteran had COPD, malignant neoplasm of the lung and pneumonia conditions were military service connected and related to the current problem; and lastly, lay assertions from the Veteran and his wife that his lung conditions are related to service.  The evidence received since the final rating decision provided new medical evidence indicating that the Veteran's lung conditions are related to service.

The Board is not conducting an assessment of the probative value of the new lay and medical evidence.  Nevertheless, it can be fairly said that the new evidence tends to support elements of the claims necessary for a service connection finding.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for a lung disorder, namely bronchitis with a history of pneumonia.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of entitlement to service connection for chronic bronchitis with a history of pneumonia is reopened. 



ORDER

New and material evidence having been received, the claim for service connection for chronic bronchitis with a history of pneumonia is reopened. 

REMAND

The Veteran's claim of entitlement to service connection for chronic bronchitis with a history of pneumonia must be remanded for further development.

Regarding the Appellant's claim, a negative opinion was rendered as to the causal relation between the Veteran's chronic bronchitis and pneumonia in December 1989.  The Appellant has submitted an April 2016 letter from the Veteran's treating physician (Dr. I.O.).  Dr. I.O. wrote that the Veteran was a patient of his since June 2010.  The Veteran's medical conditions included respiratory disease lung cancer.  He wrote that after a review of his medical conditions it was more likely the respiratory disease lung cancer, pneumonia was military service connected.  The Board finds that, on remand, a medical opinion should be obtained to determine whether the Veteran's chronic bronchitis was related to service, to include addressing the April 2016 letter of Dr. I.O..  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should secure any outstanding relevant VA treatment records and associate them with the Veteran's claims file.  

The RO should request that the Appellant provide the names and addresses of any health care providers who have provided treatment for the deceased Veteran for any of his lung condition disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

(An April 2016 letter from Dr. I.O. indicated that the Veteran was a patient of his since 2010.  Please request the Appellant to provide authorization of medical records from Dr. I.O.)
 
All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Appellant and her representative should be so notified in writing.

2.  After completing the foregoing development, a medical opinion should be obtained by a physician skilled in the diagnosis and treatment of respiratory disorders with the respect to determine the nature and etiology of any lung disorders that may exist.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to, and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Do not schedule the Veteran for an examination as he is deceased.

For any diagnosed lung disability including bronchitis and pneumonia, the VA examiner must opine whether it is at least as likely as not (i.e., a 50 percent probability, or greater) that such disorder had its onset during service, or is otherwise related to service?

The examiner is also asked to address the April 2016 letter from Dr. I.O.

An explanation for all opinions expressed must be provided.  

3.  When the development requested has been completed, the issue on appeal should be readjudicated by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


